Exhibit 10.1

EIGHTH AMENDMENT TO LOAN AGREEMENT

(SIXTH DISBURSEMENT)

This Eighth Amendment to Loan Agreement (this “Amendment”) is made this 23 day
of December, 2013, by and among METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation (“Lender”), WEST BEACH STREET WATSONVILLE, LLC, a California limited
liability company (“WBSW”), WEST GONZALES ROAD OXNARD, LLC, a California limited
liability company (“WGRO”), DALTON LANE WATSONVILLE, LLC, a California limited
liability company (“DLW”), KEYSVILLE ROAD PLANT CITY, LLC, a Florida limited
liability company (“KRPC”), COLDING LOOP ROAD WIMAUMA, LLC, a Florida limited
liability company (“CLRW”), TRAPNELL ROAD PLANT CITY, LLC, a Florida limited
liability company (“TRPC”), 38TH AVENUE COVERT MICHIGAN, LLC, a Delaware limited
liability company (“38ACM”), and SEQUOIA STREET BROOKS, LLC, a Delaware limited
liability company (“SSB”) (hereafter referred to collectively as “Borrower”),
and GLADSTONE LAND CORPORATION, a Maryland corporation as successor to Gladstone
Land Corporation, a Delaware corporation (the “Guarantor”), with reference to
the following recitals of fact:

A. Lender, WBSW, WGRO, DLW, KRPC, CLRW, TRPC and Guarantor are parties to that
certain Loan Agreement executed as of December 30, 2010, as amended by that
certain First Amendment to Loan Agreement executed as of February 3, 2011, as
further amended by that certain Second Amendment to Loan Agreement executed as
of July 5, 2011, as further amended by that certain Third Amendment to Loan
Agreement dated December 15, 2011, as further amended by that certain Fourth
Amendment to Loan Agreement dated April 3, 2012, as further amended by that
certain Fifth Amendment to Loan Agreement dated May 23, 2012, as further amended
by that certain Sixth Amendment to Loan Agreement dated September 5, 2012, and
as further amended by that certain Seventh Amendment to Loan Agreement dated
December 14, 2012 (collectively, the “Loan Agreement”). The Loan Agreement was
executed in connection with a loan (the “Loan”) made by Lender to WBSW, WGRO,
DLW, KRPC, CLRW, and TRPC evidenced by that certain note dated December 30, 2010
payable to the order of Lender in the original principal amount of up to
$45,200,000, as amended by that certain First Amendment to Promissory Note
executed as of February 3, 2011, as further amended by that certain Second
Amendment to Promissory Note executed as of July 5, 2011, as further amended by
that certain Third Amendment to Promissory Note executed as of April 3, 2012,
and as further amended by that certain Fourth Amendment to Promissory Note
executed as of September 5, 2012 (collectively, the “Note”). The Note is secured
by (i) a Deed of Trust, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated December 30, 2010 executed by WBSW for the benefit of
Lender (the “Santa Cruz Deed of Trust”), encumbering certain real and personal
property in Santa Cruz County, California (the “Santa Cruz Property”) and more
particularly described therein, (ii) a Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated February 3, 2011
executed by WGRO for the benefit of Lender (the “Ventura Deed of Trust”),
encumbering certain real and personal property in Ventura County, California
(the “Ventura Property”) and more particularly described therein, (iii) a Deed
of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing
dated July 5, 2011 executed by DLW for the benefit of Lender (the “Dalton Deed
of Trust”), encumbering certain real and personal property in Santa Cruz County,

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   1   



--------------------------------------------------------------------------------

California (the “Dalton Property”) and more particularly described therein,
(iv) a Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated April 3, 2012 executed by KRPC for the benefit of Lender, as
amended September 5, 2012 (the “Keysville Mortgage”), encumbering certain real
and personal property in Hillsborough County, Florida (the “Keysville Property”)
and more particularly described therein, (v) a Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing dated September 5, 2012
executed by TRPC for the benefit of Lender (the “Trapnell Mortgage”),
encumbering certain real and personal property in Hillsborough County, Florida
(the “Trapnell Property”) and more particularly described therein, (vi) a
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
dated September 5, 2012 executed by CLRW for the benefit of Lender (the “Colding
Loop Mortgage”), encumbering certain real and personal property in Hillsborough
County, Florida (the “Colding Loop Property”) and more particularly described
therein, and (vii) cross defaulted with the SARW Loan as defined in the Fifth
Amendment to Loan Agreement. Guarantor has guaranteed the payment and
performance of the Loan pursuant to that certain Loan Guaranty Agreement dated
as of December 30, 2010 (the “Guaranty”).

B. WBSW, WGRO, DLW, KRPC, CLRW and TRPC have requested the Final Disbursement in
the amount of $13,565,000.00 (the “Final Disbursement”), under the terms of the
Loan Agreement as the final disbursement thereunder. Concurrently with the Final
Disbursement, (i) 38ACM and SSB will assume the obligations under the Note as
set forth in that certain Fifth Amendment to Promissory Note dated as of even
date herewith (the “Note Amendment”), (ii) 38ACM will execute, as mortgagor, for
the benefit of Lender, as mortgagee, a Mortgage, Security Agreement, Assignment
of Rents and Leases and Fixture Filing of even date herewith (the “Van Buren
Mortgage”), for the benefit of Lender, as beneficiary, encumbering certain real
and other property situated in Van Buren County, Michigan (the “Van Buren
Property”) as more particularly described therein; (iii) SSB will execute, as
trustor, for the benefit of Lender, as beneficiary, a Trust Deed, Security
Agreement, Assignment of Rents and Leases and Fixture Filing of even date
herewith (the “Marion Trust Deed”), for the benefit of Lender, as beneficiary,
encumbering certain real and other property situated in Marion County, Oregon
(the “Marion Property”) as more particularly described therein; and
(iv) undertake the obligations relating to the Loan under the balance of the
Loan Documents.

C. The parties enter into this Amendment to confirm the addition of 38ACM and
SSB as parties to the Loan, to provide for certain other terms relating to the
Final Disbursement of the Loan and to confirm or adjust certain terms of the
Loan in the context of the initial public offering of common stock of Guarantor
in January 2013 (the “IPO”). Capitalized terms not otherwise defined herein
shall have the meaning given in the Loan Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrower, Guarantor and Lender hereby agree as
follows:

1. Status of Existing Loan. Borrower and Guarantor acknowledge for the benefit
of Lender that the Note, as amended by the Note Amendment, the Loan Agreement,
as amended by this Amendment, the Santa Cruz Deed of Trust, the Ventura Deed of
Trust, the Dalton Deed of Trust, the Keysville Mortgage, the Colding Loop
Mortgage, the Trapnell Mortgage, the Van Buren Mortgage, the Marion Trust Deed
and any additional documents required by Lender or

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   2   



--------------------------------------------------------------------------------

executed by any Borrower in connection with the Loan (collectively, the “Loan
Documents”) are all valid and binding obligations enforceable in accordance with
their terms, and that Borrower has no offset or defense against the indebtedness
evidenced by the Note, as amended, or any of the obligations set forth in the
Loan Documents.

2. Assumption. 38ACM and SSB hereby join as parties to the Loan Agreement and
assume all of the obligations of the “Borrower” thereunder, jointly and
severally with WBSW, WGRO, DLW, KRPC, CLRW and TRPC.

3. Definitions. All references in the Loan Agreement to the “Deed of Trust” or
the “Deeds of Trust” are hereby amended to mean collectively the Santa Cruz Deed
of Trust, the Ventura Deed of Trust, the Dalton Deed of Trust, the Keysville
Mortgage, the Colding Loop Mortgage, the Trapnell Mortgage, the Van Buren
Mortgage, and the Marion Trust Deed. All references in the Loan Agreement to the
“Note” are hereby amended to mean collectively the Note, as modified by the Note
Amendment. All references in the Loan Agreement to the “Property” are hereby
amended to mean collectively the Santa Cruz Property, the Ventura Property, the
Dalton Property, the Keysville Property, the Colding Loop Property, the Trapnell
Property, the Van Buren Property and the Marion Property. Finally, all
references in the Loan Agreement to the “Borrower” are hereby amended to mean
WBSW, WGRO, DLW, KRPC, CLRW, TRPC, 38ACM and SSB, collectively, as the context
requires.

4. Cross Default and Cross-Collateralization. Borrower and Guarantor acknowledge
that the Deeds of Trust are collateral for the entire Loan, and the occurrence
of a default under any of the Deeds of Trust or any of the Loan Documents will
comprise a default under all of the Deeds of Trust and Loan Documents.

5. Transfers Resulting from IPO. Borrower and Guarantor have advised Lender of
the completion of the IPO and hereby certify that all conditions set forth in
Section 9.1(e) of the Santa Cruz Deed of Trust, the Ventura Deed of Trust and
the Dalton Deed of Trust, and Section 8.1(e) of the Keysville Mortgage, the
Trapnell Mortgage and the Colding Loop Mortgage are and remain satisfied with
respect to the IPO other than subsection (d) of Section 8.1(e) and 9.1(e),
respectively, the effect of which, as to the IPO only, was and remains waived by
Lender. Subsection (d) of each of Sections 8.1(e) and 9.1(e), as applicable,
shall continue to apply to any future equity offerings or changes in the nature
of the applicable entities (such as conversion to a real estate investment
trust). Notwithstanding the foregoing, the transfer of publicly traded stock in
the Guarantor shall be permitted under Section 8.1(e) and
9.1(e), respectively.

6. Consent of Guarantor. Guarantor hereby consents to the making of the Final
Disbursement under the terms of the Loan Agreement, as amended hereby, and
further, consents to the execution by all parties of this Amendment, the Note
Amendment, the Van Buren Mortgage, the Marion Trust Deed, and any other
documents or modifications to documents contemplated hereby. Guarantor agrees
that Guaranty remains in full force and effect with regard to all disbursements
of the Loan and the Loan Documents as so modified.

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   3   



--------------------------------------------------------------------------------

7. Reaffirmation of Guaranty. Guarantor hereby confirms and reaffirms all of the
representations, warranties, covenants and obligations of the Guaranty and the
other Loan Documents, with the exception of Section 9(b) of the Guaranty which,
following the IPO, is no longer true, and is hereby deleted. The Guarantor
further confirms and agrees that Guarantor is and shall continue to be liable
for all obligations arising under and in connection with the Loan.

8. Representations and Warranties of Borrower. Section 3 of the Loan Agreement
is hereby amended as follows:

(a) Section 3(b) of the Loan Agreement shall exclude the holders of
publicly-traded stock in Guarantor; and

(b) Section 3(e) of the Loan Agreement is modified to permit the disclosure of
the name of the Lender in filings with the U. S. Securities and Exchange
Commission to the extent required under applicable law.

Except as modified or otherwise revised under the terms of this Amendment, the
Borrower hereby restates and reaffirms all of the covenants, representations and
warranties set forth in the Loan Agreement, as if made as of the date of this
Amendment and with regard to the Loan and the Final Disbursement. In particular,
all of the representations and warranties set forth in Section 3 of the Loan
Agreement, as applied to all entities comprising Borrower and all of the
Property, and as revised above, remain true, accurate and complete, and
Section 8 of the Loan Agreement shall be determined based on both entities
comprising Borrower. Borrower hereby represents and warrants that each of the
conditions precedent to the advance of the Final Disbursement have been
satisfied, as of the date hereof.

8. Provisions Regarding Multiple Borrowers. Section 6(c) on Exhibit A of the
Loan Agreement is hereby amended as follows:

“(6) CONSEQUENCES OF LOAN STRUCTURE.

c. The proceeds of the Loan will be used:

 

  (i) to acquire the Santa Cruz Property (the First Disbursement);

 

  (ii) to refinance certain existing financing which is secured by the Ventura
Property (the Second Disbursement);

 

  (iii) to acquire the Dalton Property (the Third Disbursement);

 

  (iv) to acquire the Keysville Property (the Fourth Disbursement);

 

  (v) to acquire the Colding Loop Property and the Trapnell Property (the Fifth
Disbursement); and

 

  (vi) to acquire the Van Buren Property and the Marion Property (the Sixth
Disbursement).

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   4   



--------------------------------------------------------------------------------

9. Documentary Stamps and Intangible Taxes. Borrower and Guarantor, jointly and
severally, hereby agree to defend, indemnify, and hold the Lender harmless from
and against any and all documentary stamp taxes and intangible taxes (together
with all interest, penalties, costs, and attorneys’ fees incurred in connection
therewith) that at any time may be levied, assessed, or imposed by the State of
Florida or any other governmental entity or agency upon the Note, as amended
from time to time (or any note renewed or replaced thereby), the Colding
Trapnell Mortgage, any of the other Loan Documents, this Agreement, or any
amendment, extension, or renewal of any of the foregoing, or upon the Lender by
virtue of owning or holding any of the foregoing instruments or documents, all
of which the parties agree shall be secured by the lien and security interest of
the Santa Cruz Deed of Trust, the Ventura Deed of Trust, the Dalton Deed of
Trust, the Keysville Mortgage, the Colding Loop Mortgage, and the Trapnell
Mortgage (collectively, the “Deeds of Trust”). The provisions of this Paragraph
shall survive the repayment of the Note and the satisfaction of the Deeds of
Trust for so long as any claim may be asserted by the State of Florida or any
such other governmental entity or agency.

10. Miscellaneous. Borrower and Lender hereby agree that all references in the
Loan Agreement to Loan Documents shall include the Note Amendment, this
Amendment, the Van Buren Mortgage and the Marion Trust Deed. Furthermore, the
Note Amendment, the Van Buren Mortgage and the Marion Trust Deed shall be
interpreted in accordance with the provisions of this Amendment and any related
terms set forth in such documents are hereby modified accordingly.

12. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which, when combined, shall constitute
one and the same instrument.

13. Reaffirmation. Except as specifically amended by this Amendment, the Loan
Agreement shall remain unmodified and in full force and effect. Borrower and
Guarantor hereby reaffirm for the benefit of Lender, each and every of the terms
and provisions of the Note, as amended by this Amendment, and the Loan
Agreement, as amended and as originally set forth therein.

[The remainder of this page intentionally left blank.]

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   5   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

“Borrower”

WEST BEACH STREET WATSONVILLE,

LLC, a California limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:   Gladstone Land Partners, LLC,  

a Delaware limited liability company

its General Partner

By:   Gladstone Land Corporation,  

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

 

David Gladstone,

Its Chief Executive Officer

 

WEST GONZALES ROAD OXNARD,

LLC, a California limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

 

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   6   



--------------------------------------------------------------------------------

DALTON LANE WATSONVILLE, LLC,

a California limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

  David Gladstone,   Its Chief Executive Officer

 

KEYSVILLE ROAD PLANT CITY, LLC,

a Florida limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

  David Gladstone,   Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   7   



--------------------------------------------------------------------------------

COLDING LOOP ROAD WIMAUMA, LLC,

a Florida limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

 

David Gladstone,

Its Chief Executive Officer

TRAPNELL ROAD PLANT CITY, LLC,

a Florida limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

 

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   8   



--------------------------------------------------------------------------------

38TH AVENUE COVERT MICHIGAN, LLC,

a Delaware limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

 

David Gladstone,

Its Chief Executive Officer

SEQUOIA STREET BROOKS, LLC,

a Delaware limited liability company

By:  

Gladstone Land Limited Partnership,

a Delaware limited partnership,

its Manager

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

By:  

Gladstone Land Corporation,

a Maryland corporation,

its Manager

By:  

/s/ David Gladstone

 

David Gladstone,

Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   9   



--------------------------------------------------------------------------------

“Guarantor”

 

GLADSTONE LAND CORPORATION,

a Maryland corporation

By:   /s/ David Gladstone   David Gladstone,   Its Chief Executive Officer

[Signatures continue on following page.]

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   10   



--------------------------------------------------------------------------------

“Lender”

 

METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation

By   /s/ Tom Bozzo Printed Name:   Tom Bozzo Title:   Director

 

Van Buren/Marion

Loan No. 194552

75126155.2 0053564-00020

   11   